Daniel, J.
I concur with the majority of the Court in the opinion, that the appellee failed to prot'e the allegations of his bill, and that the decree of the Circuit Court in granting him the relief prayed for is therefore erroneous.
*50I do not consider it necessary to express any opinion as to whether the facts alleged in the bill, if pleaded and proved, might not have constituted a good defence to the suit at. law, or whether declining to defend himself at law the appellee might not have been entitled to relief in a Court of Equity, on proving the case stated in his bill.